               Case MDL No. 2967 Document 22 Filed 09/08/20 Page 1 of 5



                            BEFORE THE JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION


IN RE: CLEARVIEW AI, INC. CONSUMER
PRIVACY LITIGATION                                     MDL No. 2967




 RESPONSE OF PLAINTIFFS JOHN, BALFANZ, JAIS, ARIAS, AND ALBRECHT TO
  CLEARVIEW DEFENDANTS’ MOTION FOR TRANSFER OF ACTIONS TO THE
   SOUTHERN DISTRICT OF NEW YORK PURSUANT TO 28 U.S.C. § 1407 FOR
      COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

       Pursuant to Rule 6.1(c) of Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation, Plaintiffs Dean John, Ryan Balfanz, Benjamin Jais, Rosemary Arias, and

Aimee Albrecht, the named plaintiffs in the action styled John, et al. v. Clearview AI, Inc., No.

20-cv-03481 (S.D.N.Y.) (the “John Plaintiffs”), file this response to the motion to transfer filed

by Clearview AI, Inc. (“Clearview”), Hoan Ton-That, and Richard Schwartz for consolidation

and transfer pursuant to 28 U.S.C. § 1407. The John Plaintiffs agree that transfer to the Southern

District of New York for coordinated or consolidated pretrial purposes would be appropriate

because all of the pending actions concern the same common questions of fact, and while some

allegations concern claims based upon the Illinois Biometric Privacy Act, there are now a

growing number of non-Illinois residents pursuing non-Illinois state claims against Clearview,

making the court where a majority of the parties, witnesses, and evidence are located most

appropriate.

       While the parties have discussed ways to pursue this litigation in a consolidated, efficient

manner, such efforts have been unsuccessful. Indeed, Plaintiff David Mutnick, who filed his

action in the Northern District of Illinois, previously tried to intervene in six consolidated class

actions pending in the Southern District of New York (in which the John Action is one), seeking



                                                 1
            Case MDL No. 2967 Document 22 Filed 09/08/20 Page 2 of 5



to transfer them to Illinois. His motion was denied, partially because he only brought claims

based upon the Illinois Biometric Information Privacy Act (“BIPA”), and he would have no

standing to pursue claims based upon the California and Virginia state law claims of other

plaintiffs’ cases pending in the Southern District of New York. See May 29, 2020 Order, attached

hereto as Exhibit A. Defendants then sought transfer of the pending actions in the Northern

District of Illinois to the Southern District of New York, but that motion was denied because the

pending Illinois actions only involved the privacy rights of Illinois residents. See Aug. 12, 2020

Order, attached hereto as Exhibit B. Beyond those motions, efforts to coordinate among counsel

have been unsuccessful.

       A.      Transfer of the pending actions is appropriate pursuant to 28 U.S.C. §1407(a)

       The Panel may order transfer if the pending civil actions in different districts “involv[e]

one or more common questions of fact” and transfer will further “the convenience of parties and

witnesses and will promote the just and efficient conduct of such actions.” 28 U.S.C. §1407(a).

“The objective of transfer is to eliminate duplication in discovery, avoid conflicting rulings and

schedules, reduce litigation cost, and save the time and effort of the parties, the attorneys, the

witnesses, and the courts.” Manual for Complex Litigation (Fourth) § 20.131. Allowing the cases

to proceed in separate jurisdictions would needlessly duplicate discovery and risk inconsistent

rulings.

       Centralization is appropriate because the pending cases all concern the same common

questions of fact: that Defendants scraped billions of facial images off of the Internet, performed

facial scans of those images, and created a biometric database allowing users of that database to

immediately identify a member of the public merely by uploading a person’s image to the

database. The Defendants did this without notice or consent. In re: Facebook Internet Tracking



                                                 2
             Case MDL No. 2967 Document 22 Filed 09/08/20 Page 3 of 5



Litig., 844 F. Supp. 2d 1374 (J.P.M.L. 2012) (centralizing actions that shared common allegations

that defendant improperly tracked users’ internet activity); In re Vizio, Inc., Consumer Privacy

Litig., 176 F. Supp. 3d 1374, 1375-76 (J.P.M.L. 2016) (centralizing actions based upon

allegations that defendant violated customers’ privacy rights by installing certain software on

televisions). That other actions may bring additional causes of action on behalf of additional

class members, or fewer causes of action on behalf of smaller classes, does not caution against

centralization. See In re Pharm. Indus. Average Wholesale Price Litig., 237 F. Supp. 2d 1377,

1379 (J.P.M.L. 2002) (to the extent non-common issues arise, transfer can have the “salutary

effect of placing all actions in this docket before a single judge who can formulate a pretrial

program that allows discovery with respect to any non-common issues to proceed concurrently

with discovery on common issues. . . and 2) ensures that pretrial proceedings will be conducted

in a manner leading to the just and expeditious resolution of all actions to the overall benefit of

the parties.”).

        B.        The Southern District of New York is the appropriate forum.

        As Chief Judge Colleen McMahon observed in her recent order, “New York is the primary

focus of the disputes.” Exhibit A at 15. Clearview is headquartered in New York, its employees

work in New York, the servers hosting the data for Clearview’s business are located in or close to

New York, the images that Clearview scraped from the Internet are accessible in New York, and

Clearview’s President and Chief Executive Officer live in New York. Id. at 4. Meanwhile, there

is no strong connection to any one jurisdiction for the plaintiffs: the pending actions seek to

represent nationwide classes and state subclasses on behalf of individuals residing in California,

Illinois, New York, and Virginia. Exhibit A at 4-6. Many of the pending actions have elected to

litigate their cases in the Southern District of New York already in order to “avoid frolic-and-



                                                 3
             Case MDL No. 2967 Document 22 Filed 09/08/20 Page 4 of 5



detour litigation over personal jurisdiction and venue by suing Clearview and its principals in a

place where they inarguably can be sued. . . suggestive of a strategy directed toward avoiding

litigation over collateral issues and getting straight to the merits.” Id. at 14. Transfer of the pending

actions to the Southern District of New York—where Clearview is headquartered and has the

strongest connection—is not only appropriate, it is precedented. In re Lowe's Companies, Inc.,

Fair Labor Standards Act & Wage & Hour Litig., No. MDL 2947, 2020 WL 4670702, at *2

(J.P.M.L. Aug. 5, 2020) (transferring actions to the Western District of North Carolina because

“the sole defendant in all actions, has its headquarters there, and thus relevant documents and

witnesses likely will be located in this district.”); In re Hard Disk Drive Suspension Assemblies

Antitrust Litig., 396 F. Supp. 3d 1374, 1375 (J.P.M.L. 2019) (transferring cases to the Northern

District of California because “Defendant Headway Technologies, Inc., has its headquarters in this

district, and third-party discovery is expected to take place from two hard disk drive manufacturers

headquartered there.”); In re Capital One Customer Data Sec. Breach Litig., 396 F. Supp. 3d 1364,

1365 (J.P.M.L. 2019) (transferring actions to the Eastern District of Virginia because

“Common defendant Capital One is headquartered within this district. . . and represents that

relevant documents and witnesses will be found there. Moreover, the AWS defendants maintain

that relevant witnesses and evidence are located in an AWS facility located in Northern Virginia.”).

                                           CONCLUSION

        For the reasons set forth herein, the John Plaintiffs respectfully request that the Panel grant

the motion to transfer pursuant to §1407 and transfer the Related Actions to the Honorable Colleen

McMahon of the Southern District of New York for coordinated pretrial proceedings.




                                                   4
           Case MDL No. 2967 Document 22 Filed 09/08/20 Page 5 of 5



Dated: September 8, 2020            Respectfully submitted,



                                       /s/ James J. Pizzirusso
                                    James J. Pizzirusso
                                    HAUSFELD LLP
                                    1700 K Street, NW, Suite 650
                                    Washington, DC 20006
                                    Tel.: 202-540-7200
                                    Fax: 202-540-7201
                                    jpizzirusso@hausfeld.com

                                    David M. Berger
                                    GIBBS LAW GROUP LLP
                                    505 14th Street, Suite 1110
                                    Oakland, CA 94611
                                    Tel.: 510-350-9713
                                    dmb@classlawgroup.com

                                    Amy E. Keller
                                    DICELLO LEVITT GUTZLER LLC
                                    Ten North Dearborn Street, Sixth Floor
                                    Chicago, IL 60602
                                    Tel.: 312-214-7900
                                    akeller@dicellolevitt.com

                                    Counsel for Plaintiffs Dean John, Ryan
                                    Balfanz, Benjamin Jais, Rosemary
                                    Arias, and Aimee Albrecht




                                       5
